Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response filed on 4/25/2022.
Claims 2, 10 and 17 are currently amended.
Claims 1, 7, 15 and 19 are canceled.
Therefore, claims 2-6, 8-14, 16-18 and 20-21 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, the additional limitations of the claim, when view the claim as a whole, do amount to significantly more than generating and evaluating attributes and do integrate the abstract idea into a particular application. 
Regarding the 35 USC 103 rejections, Cash et al. (2007/0030282) teaches a method and a system provides for a software-based tool at the user's site which supports the design and management of data selection attributes and the making of pre-screen requests to multiple data providers using the same attributes. These attributes can form the basis for a large, multi-record pre-screen sort, or the inquiry and screening of one individual applicant at a time. These developed attributes are passed to the credit bureau, CRA or data provider facility in an automated fashion, where an execution software engine formats the inquiry into the data provider's format, executes the inquiry against the data provider's database, screens and makes decisions regarding the data, based on the user's own rules, and then reformats and delivers the pre-screen results, and/or the decision recommendation, back to the user without passing the individual applicant's unique credit information or other data to the entity making the request.  Bayliss (7,403,942) teaches a method and a system for linking entity references to entities and identifying associations between entities. In particular, a method for identifying an entity from a plurality of entity references, each entity reference being linked with a separate ghost entity, is provided. The method comprises the steps of comparing an entity reference of a first ghost entity with an entity reference of a second ghost entity to determine a match probability between the entity reference of the first ghost entity and the entity reference of the second ghost entity, linking the entity reference of the first ghost entity additionally with the second ghost entity and the entity reference of the second ghost entity additionally with the first ghost entity when the match probability is greater than or equal to a match threshold and repeating the steps of comparing and linking for one or more ghost entity pairings possible from the ghost entities. The method further comprises determining, for one or more entity references linked to a ghost entity, a score for the entity reference based at least in part on a match probability between the entity reference and a value representing the one or more entity references linked to the ghost entity and identifying the ghost entity as an actual entity based at least in part on one or more scores for the one or more entity references linked to the ghost entity.  
	The combination of prior arts does not disclose all the features of the claims of the
present invention and would be hind-sight reasoning to combine the individual elements disclosed in the prior art in order to achieve Applicant's claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694